Citation Nr: 1015793	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear fungus/otitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for nasopharyngitis, 
claimed as residuals of exposure to mustard gas.

4.  Entitlement to service connection for bronchitis, claimed 
as residuals of exposure to mustard gas.

5.  Entitlement to service connection for bronchial asthma, 
claimed as residuals of exposure to mustard gas.




REPRESENTATION

Appellant represented by:	Attorney Kathy A. Lieberman, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico.

In May 2008, the Board denied the claims.  In May 2009, the 
Court vacated and remanded these matters pursuant to a Joint 
Motion for Remand (JMR) for additional development and 
issuance of a new decision.  The Court's order did not 
disturb the part of the Board's May 2008 decision that 
reopened the claim of entitlement to service connection for 
bilateral hearing loss.

The issues of entitlement to service connection for left ear 
fungus/otitis, bilateral hearing loss, nasopharyngitis, 
bronchitis, and bronchial asthma are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In December 1999, the Board denied a claim of left ear 
fungus.

2.  In April 2000, the Veteran sought to reopen his claim 
based on new and material evidence, which the Board denied in 
August 2003.

3.  The evidence submitted since the August 2003 Board 
decision includes a July 1945 service record indicating 
treatment for right ear fungus.


CONCLUSION OF LAW

Pursuant to the Joint Motion, the evidence regarding the 
right ear, received since the Board's last final decision, is 
new and material, and the claim for service connection for 
left ear fungus/otitis is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Reopening a claim for 
service connection which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material.  If the evidence is new and material, the 
claim must be reopened and the former disposition reviewed 
based on all the evidence of record to determine the outcome 
of the claim on the merits.  Evans, 9 Vet. App. at 283; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO initially denied service connection for left ear 
fungus/otitis in an October 1996 rating decision.  A December 
1999 Board decision also denied the claim.  In April 2000, 
the Veteran attempted to reopen his claim, which was denied 
in a subsequent August 2003 Board decision.  That decision is 
a final determination.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 3.160(d), 20.1100.

Relevant evidence of record at the time of the August 2003 
Board decision consisted of the Veteran's entrance and 
separation examinations though no other service treatment 
records; VA treatment records, dated from March 1973 to 
October 1997; private medical records dated from October 1990 
to July 2002; the transcripts of July 1997 and June 2001 
personal RO hearings; and statements from the Veteran.  The 
Board concluded in August 2003 that this evidence did not 
reflect that there was any relationship between left ear 
fungus/otitis and service.

The matter under consideration in this case is whether new 
and material evidence has been presented that is sufficient 
to reopen the Veteran's claim.  For the claim to be reopened, 
evidence must have been presented or secured since the August 
2003 Board decision which relates to an unestablished fact 
necessary to substantiate the claim.  

With respect to the claim for a fungal infection/otitis of 
the left ear, the evidence submitted since the August 2003 
decision consists of VA treatment records dated from June 
2001 to December 2005; private treatment reports dated from 
January 2003 to January 2004; November 2004 and December 2005 
notes from a pulmonary specialist; a January 2006 note and 
treatment reports from two private physicians; and the 
transcript of an April 2006 personal hearing.  Notably, in 
February 2005, the Veteran also submitted a July 1945 service 
treatment record indicating a fungal infection of the right 
ear.

According to the May 2009 JMR and the Court's order, the July 
1945 service treatment record showing treating in the right 
ear is new and material evidence relating to an unestablished 
fact necessary to substantiate the claim for the left ear and 
therefore raises a reasonable possibility of substantiating 
the claim.  While the post-service medical evidence does not 
address the critical issue of whether any fungal infection or 
otitis was related to service, the July 1945 service record 
does.  

Under the requirements stated above for reopening claims, the 
July 1945 service record is considered new and material 
evidence.  While the newly submitted service treatment record 
indicates a fungal infection of the right ear in service 
rather than the left ear, the reopened issue will be remanded 
in an attempt to procure additional service records through 
alternate methods.  The claim for service connection for left 
ear fungus/otitis is therefore reopened.


ORDER

The application for service connection for left ear 
fungus/otitis is reopened.


REMAND

As the claim for left ear fungus/otitis has been reopened, 
the issue will be remanded for further development.

With regard to the July 1945 service treatment record cited 
above, the RO must consider the reopened claim for service 
connection for left ear fungus/otitis.  Previous Board 
decisions did not reopen this claim, thus it was last decided 
on the merits in an August 1952 RO decision.  The previous 
denials were premised on the basis of no evidence of 
treatment for fungal infections or otitis in service.  
However, with the new evidence of treatment of a right ear 
fungal infection, the claim must be addressed on the merits.

With regard to hearing loss, the JMR found the June 2005 VA 
audiological examination to be inadequate, as no rationale 
was given for the conclusion that hearing loss was less 
likely than not related to service.  Additionally, it is 
unclear if the claims file was reviewed.  The Veteran must be 
afforded a new VA audiological examination and medical 
opinion, with a detailed history of in-service and post-
service noise exposure, as well as chronic fungal ear 
infections/otitis, particularly in light of the July 1945 
service record and evidence connecting current hearing loss 
to chronic ear infections.

With regard to the claims for bronchitis, nasopharyngitis, 
and bronchial asthma, the July 1945 service record cited 
above also indicates "bronchitis acute."  Additionally, the 
record includes a September 1945 X-ray of the chest and 
impression of bronchitis.  The Veteran also submitted a copy 
of his October 1943 induction examination, which notes 
"bronchitis acute" for the physical examination of the 
lungs.  These service records must be considered with regard 
to the three respiratory and pulmonary disorder claims.

Finally, with regard to all of the Veteran's claims, the 
Court found that the RO must attempt to seek alternate 
records, such as sick call and morning reports, in light of 
the fact that the Veteran's service treatment records are 
missing and presumed fire-related.  The claims file does not 
reflect that these alternate records were sought.  

In addition, the RO must attempt to seek any available 
records for the Veteran from the New York RO and the medical 
facility at Fort Davis, Panama.  The RO must also obtain all 
VA treatment records from San Juan not already included in 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain clinical records from the Ponce 
Clinic dated from December 2005 to the 
present.

2.  The RO should attempt to obtain any 
sick and/or morning reports for the 
Veteran, as his service treatment records 
have been deemed fire-related and missing.  
The RO should also contact the New York RO 
and the Fort Davis, Panama, medical 
facility to obtain any of the Veteran's 
records that may be stored in those 
locations.

3.  Schedule the Veteran for an 
examination to determine the etiology of a 
chronic left ear fungus/otitis.  The 
examiner must indicate that the claims 
file has been reviewed.  

After a review of the claims file and an 
examination of the Veteran, the examiner 
is asked to determine whether a chronic 
left ear fungus/otitis is shown.  

If a chronic left ear fungus/otitis is 
diagnosed, the examiner is asked to offer 
an opinion as to whether it was more 
likely than not, as likely as not, or less 
likely than not related to service, and 
explain the reasoning behind the opinion. 

The examiner should take particular note 
of the July 1945 service treatment record 
indicating a right ear fungal infection 
and discuss the relevance, if any, of a 
right ear fungal infection on the left 
ear.  

If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should provide a detailed 
explanation on why an opinion could not be 
rendered.

4.  Schedule the Veteran for an 
examination to determine the etiology of 
his hearing loss.  The examiner must 
indicate that the claims file has been 
reviewed.  

After a review of the claims file and an 
examination of the Veteran, the examiner 
should offer a medical opinion regarding 
whether the Veteran's current bilateral 
hearing loss was incurred in service.  

The examiner should include a detailed 
history of in-service and post-service 
noise exposure, as well as chronic fungal 
ear infections.  The examiner should take 
particular note of the July 1945 service 
treatment record indicating a right ear 
fungal infection and medical evidence 
connecting the Veteran's hearing loss to 
chronic ear infections.  

The examiner should opine as to whether 
the bilateral hearing loss was more likely 
than not, as likely as not, or less likely 
than not related to service, including due 
to noise exposure and/or a history of 
chronic fungal ear infections, and explain 
the reasoning behind the opinion.  

If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should provide a detailed 
explanation on why an opinion could not be 
rendered.

5.  Schedule the Veteran for an 
examination to determine the etiology of 
nasopharyngitis, bronchitis, and asthma.  
The examiner must indicate that the claims 
file has been reviewed.  

After a review of the claims file and an 
examination of the Veteran, the examiner 
should offer a medical opinion regarding 
the Veteran's current claims of 
nasopharyngitis, bronchitis, and asthma.  

The examiner should take particular note 
of an in-service reference to "acute 
bronchitis" in service and discuss what 
relevance, if any, it has to the current 
diagnoses of nasopharyngitis, bronchitis, 
and asthma.  

The examiner should opine as to whether 
nasopharyngitis, bronchitis, and asthma 
were more likely than not, as likely as 
not, or less likely than not related to 
service, and explain the reasoning behind 
the opinion.  

If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should provide a detailed 
explanation on why an opinion could not be 
rendered.

6.  The RO should then readjudicate the 
claims, with particular consideration of 
the October 1943 induction examination, 
the July 1945 and September 1945 service 
treatment records, and any additional 
evidence obtained pursuant to these remand 
instructions.  

If the benefit sought on appeal is not 
granted, the Veteran must be provided with 
an SSOC, which addresses all of the 
evidence received since the last SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


